DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 7, 2021.  As directed by the amendment: claim(s) 1, 11, 17, and 21 have been amended, claim(s) 7-10 have been cancelled, and no claim(s) have been added. Thus, claims 1-6 and 11-32 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 16, filed December 7, 2021, with respect to the objection of the Drawings Fig. 9 have been fully considered and are persuasive.  The objection of the Drawings Fig. 9 has been withdrawn. 
Applicant’s arguments, see pgs. 16-17, filed December 7, 2021, with respect to the 35 U.S.C.112(b) rejection of claim 17 have been fully considered and are persuasive.  The 35 U.S.C.112(b) rejection of claim 17 has been withdrawn. 
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. The applicant principally argues that the prior art does not teach the newly amended claims. The examiner respectfully disagrees. Specifically, the applicant argues that the prior art LeBoeuf adjusts the light wavelength and not by controlling each of the two optical emitters to switch between a turned on and a turned off state. The examiner has addressed this limitation in more detail below in the rejection in how it is explicitly stated in the LeBoeuf. However, even if it was not the fact initially starts at one wavelength, for instance visible light (currently in an on state) to invisible light (currently in an off state) and switches wavelength, in response to an event, to the invisible light (now in an on state) to visible light (now in an off state) hence the claim limitations would still be met. The examiner is not convinced therefore the prior art is maintained in the rejection and the newly added limitations are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-32  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “a vital sign detection device turns on… and turns off..” and “…the controller controls the vital sign detection device to turn off…”as written, the claim is written as a product and process of using in the same claim, which renders the claim indefinite because it is directed to the actions of the vital sign detection device and not the device itself. Please refer to MPEP 2173.05 (p). The examiner instead suggests the applicant uses the language “ the vital sign detection device configured to…” or “the controller is configured to control the vital sign detection device…”
Furthermore, based on the instant specification (e.g. Fig 1) and the last limitation “…the controller controls the vital sign-detection device to turn off…” it appears that the vital sign detection device is not capable of doing anything without the controller. Therefore, it appears that the claims as written are not clear as it appears from claim 1 that the controller doesn’t direct the vital sign detection device until it is in response to the first predetermined event occurring.
Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the initial turning on of a second light emitter. The claim states “during a first period controlling the vital sign detection device to turn on a first light emitter to emit visible light to detect a vital sign of an object and turn off a second light emitter…” However, it is unclear how the second light emitter can be turned off if it was never required to be turned on. Therefore, the examiner has understood that this limitation can be met if the second light emitter is not on initially at all.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-17, 19, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf (US 2016/0029898 A1).
Regarding claims 1 and 21, LeBoeuf discloses a physiological monitoring system and a control method for a vital-sign detection device comprising: during a first period, controlling the vital-sign detection device to turn on a first light emitter to emit visible light to detect a vital-sign of an object (e.g. abstract; [0022]; [0087]; [0091]; [0113] Fig 14), (the claims have not required a second light emitter to be turned on so therefore prior art mentioning having the absence of a second light emitter that can be turned off the claimed limitations are met); and a controller (e.g. Fig 5:40), during the first period determining whether a first predetermined event occurs (e.g. abstract; [0022]; [0087]; [0091]; [0113] Fig 14), wherein in response to the first predetermined event occurring, the controller controls the vital-sign detection device to turn off the first light emitter (e.g. abstract; [0022]; [0087]; [0091]; [0113] Fig 14 the act of switching from one first light wavelength turns that wavelength off and initiating the second wavelength turns that new wavelength on) and further turn on the light emitter to emit invisible light during a second period to detect the vital-sign (e.g. abstract; [0022]; [0087]; [0091]; [0113] Fig 14). The system is monitored for change in physical activity. When the subject has a change in physical activity (i.e. a first predetermined event) from a low activity level the system will switch from a visible wavelength to an infrared wavelength as specifically taught in [0087] and over continuous intervals as taught in [0115] and Fig 16. In this embodiment, LeBoeuf doesn’t explicitly state the use of a first light emitter to emit visible light and a second light emitter to emit the invisible light.
 However, LeBoeuf disclose in [0058] that the term “optical emitter” may includes a single and/or a plurality of separate optical emitters that are associated with each other and can have an optical sensor with at least one emitter (e.g. abstract; [0009]; “various wavelengths of light can be turned on and off at different periods in time in order to measure various biometric parameters in sequence.”
Therefore, one of ordinary skill in the art would find it obvious to make the emitter separable (i.e. two different emitters for each type of light source) as the system permits for multiple emitters (MPEP 2144.04(V)(C)) or it would have been obvious to try either a single light source that emits both wavelengths or two light sources that each emit a single wavelength as those are the only two options for the system (MPEP 2143(I)).
Regarding claims 2 and 22, modified LeBoeuf discloses wherein the first period is followed by the second period (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0115] Fig 14/15/16 series of respective time intervals).
Regarding claims 3, 6, 23 and 26, LeBoeuf is silent regarding wherein the second period partially overlaps the first period and wherein the third period partially overlaps the second period.
However, it is well-known in the art when turning off one lighting wavelength while turning on another lighting wavelength there could exist
Regarding claims 4 and 24, modified LeBoeuf discloses wherein during the second period, the controller determines whether a second predetermined event occurs (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0115] Fig 14/15/16); and wherein in response to the second predetermined event occurring, the controller controls the vital-sign detection device to emit the visible light during a third period to detect the vital sign (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0115] Fig 14/15/16). The system is monitored for change in physical activity. When the subject has a change in physical activity (i.e. a first predetermined event) from a low activity level the system will switch from a visible wavelength to an infrared wavelength as specifically taught in [0087] and over continuous intervals as taught in [0115] and Fig 16.
Regarding claims 5 and 25, modified LeBoeuf discloses wherein the second period is followed by the third period (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0115] Fig 14/15/16 series of respective time intervals).
Regarding claim 11, modified LeBoeuf discloses wherein in response to the first predetermined event occurring, the first period ends during the second period (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0115] Fig 14/15/16).
Regarding claim 12, modified LeBoeuf discloses wherein the controller sets a plurality of conditions and determines whether each of the plurality of conditions is met (e.g. [0088]), and wherein if the number of conditions which are met is larger than a threshold, the controller determines that the predetermined event occurs (e.g. [0088]).
Regarding claim 13, modified LeBoeuf discloses further comprising: a motion detector detecting motion of the object and generating a motion signal according to the detected motion (e.g. [0010]; [0020]; [0088]), wherein the controller determines whether 
Regarding claim 14, modified LeBoeuf discloses wherein the specific type indicates that the object is in a lying posture or the object is still for a while (e.g. [0088] the accelerometer data to determine that the person is laying flat/parallel to the ground).
Regarding claim 15, modified LeBoeuf discloses wherein the specific type indicates that the object breathes regularly (e.g. [0088] the respiration and breathing rate is analyzed to determine the breath of the user).
Regarding claim 16, modified LeBoeuf discloses wherein the motion of the object belonging to the specific type occurs when the object is sleeping (e.g. [0088]).
Regarding claim 17, modified LeBoeuf discloses further comprising: a light detector detecting ambient light of the vital-sign detection device and generating a light-detection signal according to the detected ambient light (e.g. [0088] the system determines that the user is in a dark environment). LeBoeuf doesn’t explicitly state wherein the controller determines whether intensity of the ambient light is less than a predetermined threshold according to the light-detection signal, wherein in response to the controller determining that the intensity of the ambient light is less than the predetermined threshold, the controller determines that one of the plurality of conditions is met. However, the system of LeBoeuf does utilize the optical sensor to determine that the user is in a dark environment or dark enough environment in [0088] hence the intensity of the ambient light being less than a predetermined threshold (a threshold considering the environment to be dark enough). Therefore, one of ordinary skill in the art would find it synonymous that the controller can determines whether the ambient light is less than a predetermined threshold according to the light-detection signal based on the dark environment, wherein in response to the controller determining it the controller determines that one of the plurality of conditions is met (e.g. [0088]-[0089]).
Regarding claim 19, modified LeBoeuf discloses wherein the vital-sign detection device comprises: a heart-rate detector detecting a heart rate of the object and generating a detection signal according to the detected heart rate (e.g. [0088]; [0090]; [0094]) wherein the controller receives the detection signal and determines whether the detected heart rate is lower than a predetermined threshold for more than a predetermined period, wherein in response to the controller determining that the detected heart rate is lower than the predetermined threshold for more than the predetermined period, the controller determines that one of the plurality of conditions is met (e.g. [0088]).
Regarding claim 27, modified LeBoeuf discloses wherein determining whether a first predetermined event occurs comprises: setting a plurality of conditions (e.g. [0084]-[0088] ; determines whether each of the plurality of conditions is met (e.g. [0086]-[0088]); counting the number of conditions which are met; and determining whether the number of conditions which are met is larger than a threshold (e.g. [0088]); and in response to the number of conditions which are met being larger than the threshold, determining that the first predetermined event occurs (e.g. [0088]).
Regarding claim 28, modified LeBoeuf discloses wherein determining whether each of the plurality of conditions is met comprises: detecting motion of the object (e.g. [0010]); determining whether the motion of the object belongs to a specific type according to the detected motion (e.g. [0010]; [0020]; [0088]); in response to the controller determining that the motion of the object belongs to the specific type, determining that one of the plurality of conditions is met (e.g. [0088]).
Regarding claim 29, modified LeBoeuf discloses wherein the specific type indicates that the object in is in a lying posture, the object is still for a while, or the object breathes regularly (e.g. [0088] the accelerometer data to determine that the person is laying flat/parallel to the ground and the respiration and breathing rate is analyzed to determine the breath of the user).
Regarding claim 30, modified LeBoeuf discloses wherein determining whether each of the plurality of conditions is met comprises: detecting intensity of ambient light of the vital-sign detection device (e.g. [0088] the system determines that the user is in a dark environment); determining whether the detected intensity of the ambient light is lower than a predetermined threshold (e.g. [0088] the optical sensor makes a determination that the user is in a dark enough environment by utilizes an optical sensor); and in response to determining that the detected intensity of the ambient light is lower than the predetermined threshold, the controller determines that one of the plurality of conditions is met (e.g. [0088]-[0089]).
Regarding claim 31, LeBoeuf discloses wherein determining whether each of the plurality of conditions is met comprises: detecting a heart rate of the object (e.g. [0088]; [0090]; [0094]); determining whether the detected heart rate is lower than a .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf as applied to claim 1 above, and further in view of Dugan (US 2008/0027337 A1).
Regarding claim 18, modified LeBoeuf is silent regarding further comprising: a smart home device controlling an on/off state of a smart lamp near the vital-sign detection device and generating an indication signal according to the current on/off state, wherein the controller determines whether the smart lamp near the vital-sign detection device is turned off according to the indication signal, wherein in response to the controller determining that the smart lamp is turned off, the controller determines that one of the plurality of conditions is met.
However, Dugan discloses a system and method for heart rate monitoring further comprising: a smart home device controlling an on/off state of a smart lamp near the vital-sign detection device (e.g. Fig 4:406 [0072] the user device sends a signal to the power control unit that controls items in the home and therefore is a smart home device as the term smart home device is very broad) and generating an indication signal according to the current on/off state, wherein the controller determines whether the smart lamp near the vital-sign detection device is turned off according to the indication signal, wherein in response to the controller determining that the smart lamp is turned off, the controller determines that one of the plurality of conditions is met (e.g. [0072] the heart rate monitor monitors the heart rate of the user and in response to the heart rate meeting a certain condition the power of the lamp is adjusted). Additionally, the system of LeBoeuf does utilize the optical sensor to determine that the user is in a dark environment or dark enough environment in [0088] hence the absence of a lamp light being on (or a lamp being turned off).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of LeBoeuf to incorporate the teachings of Dugan of further comprising: a smart home device controlling an on/off state of a smart lamp near the vital-sign detection device and generating an indication signal according to the current on/off state, wherein the controller determines whether the smart lamp near the vital-sign detection device is turned off according to the indication signal, wherein in response to the controller determining that the smart lamp is turned off, the controller determines that one of the plurality of conditions is met to automate the process of monitoring whether a user is relaxing/meditating or sleeping (Dugan: [0072]).
Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf as applied to claims 1 and 21 above, and further in view of Lee (US 2015/0351681 A1).
Regarding claim 20, modified LeBoeuf is silent regarding further comprising: a memory storing preset sleep time of the object, wherein the controller determines whether the preset sleep time is reached, wherein in response to the controller determining that the preset sleep time is reached, the controller determines that one of the plurality of conditions is met the first predetermined event occurs.
However, Lee discloses a system for monitoring a user further comprising: a memory storing preset sleep time of the object (e.g. [0008]; [0135]), wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of LeBoeuf to incorporate the teachings of Lee of further comprising: a smart home device controlling an on/off state of a smart lamp near the vital-sign detection device and generating an indication signal according to the current on/off state, wherein the controller determines whether the smart lamp near the vital-sign detection device is turned off according to the indication signal, wherein in response to the controller determining that the smart lamp is turned off, the controller determines that one of the plurality of conditions is met to monitor sleep deprivation of the user (e.g. Lee: [0162]-[0166]).
Regarding claim 32, modified LeBoeuf discloses further comprising: setting sleep time of the object (e.g. [0008]; [0135]); determining whether the preset sleep time is reached (e.g. [0162]-[0165]); and in response to determining that the preset sleep time is reached, determining that one of the plurality of conditions is met (e.g. [0162]-[0166]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




Jessandra Hough								March 17, 2022
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792